Exhibit 10.01

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of
April __, 2103 by and between Stratus Media Group, Inc., a Nevada corporation
(the “Company”), and _____________ (“Purchaser”).

 

RECITALS

 

A. Purchaser holds a promissory note in the original principal amount of
$___________ dated __________________ (the “Note”).

 

B. The Company is in the process of attempting a recapitalization (the
“Recapitalization”) pursuant to which the Company desires to (i) raise capital
to restart certain of its operations; (ii) restructure certain of its equity;
and (c) extinguish a significant portion of its debt, although no assurance can
be given that the Recapitalization will be successful in whole or in part.

 

C. On the terms and subject to the conditions of this Agreement, Purchaser
desires to convert the Note for shares of the Common Stock of the Company at a
price of $0.06 per share.

 

NOW, THEREFORE, with reference to the foregoing facts, the Company and the
Purchaser agree as follows:

 

AGREEMENT

 

1. Conversion of Note. The Company hereby issues to Purchaser ___ shares (the
“Shares”) of Common Stock of the Company, and the Purchaser hereby converts the
Note into the Shares. The number of Shares has been determined based upon
dividing the outstanding balance of the Note (principal of $_________ plus
accrued and unpaid interest of $____as of the date hereof) by $____ and rounding
to the nearest whole Share. Purchaser has concurrently herewith delivered the
original Note to the Company. The Company agrees to instruct its transfer agent
to issue the Shares to Purchaser promptly after the date hereof.

 

2. Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants to, and agrees with, the Company as follows:

 

2.1 Purchaser understands that: (a) the Shares are not registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws; (b) the issuance and sale of the Shares is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D promulgated thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Agreement.

 

2.2 Purchaser has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
offering of the Shares and the business, financial condition, results of
operations and prospects of the Company and all such questions have been
answered to the full satisfaction of the Purchaser.

 



1

 

 

 

2.3 Purchaser has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable
Purchaser to utilize the information made available to Purchaser in connection
with the offering of the Shares to evaluate the merits and risks of an
investment in the Shares and to make an informed investment decision with
respect thereto.

 

2.4 Purchaser is not relying on the Company or any of its employees or agents
with respect to the legal, tax, economic and related considerations of the
acquisition of the Shares, and the Purchaser has relied on the advice of, or has
consulted with, only his own advisors.

 

2.5 Purchaser is acquiring the Shares solely for the Purchaser’s own account for
investment and not with a view to resale or distribution thereof, in whole or in
part.

 

2.6 Purchaser must bear the substantial economic risks of the investment in the
Shares indefinitely, because none of the Shares may be sold, assigned,
transferred, hypothecated or otherwise encumbered or disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or any exemption from such registration is available. Legends shall be
placed on the Shares to the effect that they have not been registered under the
Securities Act or applicable state securities laws. In addition, appropriate
notations thereof will be made in the Company’s books, and stop transfer
instructions will be placed with the transfer agent of the Shares.

 

2.7 Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Shares for an indefinite period of time.

 

2.8 PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SHARES INVOLVES A HIGH
DEGREE OF RISK.

 

2.9 Purchaser is an “accredited investor” under Regulation D under the
Securities Act.

 

3. Confidentiality and Insider Trading. Purchaser acknowledges and agrees that
any information or data Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. Purchaser
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any trade or business secrets
of the Company and any scientific, technical, trade or business materials that
are treated by the Company as confidential or proprietary.

 

4. Miscellaneous

 

4.1 This Agreement constitutes the entire agreement between Purchaser and the
Company with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Agreement may be waived, or consent for
the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions.

 



2

 

 

 

4.2 Purchaser’s representations and warranties made in this Agreement shall
survive the execution and delivery hereof and delivery of the Shares.

 

4.3 This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

 

4.4 Each provision of this Agreement shall be considered separable and if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

4.5 This Agreement shall be governed by and construed in accordance with the
laws of the State of California relating to contracts entered into and to be
performed wholly within such State.

 

4.6 Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

          STRATUS MEDIA GROUP, INC.           By:
                                                           Name: Jerrold
Rubinstein   Its: Chief Executive Officer           PURCHASER:          
                                                                   

 

 



3



